                                Case 3:20-cv-02731-VC Document 516 Filed 08/10/20 Page 1 of 3



                       1   Susan E. Coleman (SBN 171832)
                           E-mail: scoleman@bwslaw.com
                       2   BURKE, WILLIAMS & SORENSEN, LLP
                           444 South Flower Street, Suite 2400
                       3   Los Angeles, CA 90071-2953
                           Tel: 213.236.0600       Fax: 213.236.2700
                       4
                           Attorneys for Respondents-Defendants
                       5   THE GEO GROUP, INC. (Sued herein as
                           GEO GROUP, INC.) and NATHAN ALLEN
                       6
                       7
                       8                              UNITED STATES DISTRICT COURT
                       9                            NORTHERN DISTRICT OF CALIFORNIA
                      10                                   SAN FRANCISCO DIVISION
                      11
                      12   ANGEL DE JESUS ZEPEDA RIVAS,                     Case No. 3:20-cv-02731-VC
                           BRENDA RUIZ TOVAR, LAWRENCE
                      13   MWAURA, LUCIANO GONZALO                          STATUS UPDATE BY THE GEO
                           MENDOZA JERONIMO, CORAIMA                        GROUP, INC. AND NATHAN
                      14   YARITZA SANCHEZ NUÑEZ,                           ALLEN RE COVID-19 POSITIVE
                           JAVIER ALFARO, DUNG TUAN                         STAFF AT MESA VERDE
                      15   DANG,
                                                                            Judge:   Hon. Vince Chhabria
                      16                    Petitioners-Plaintiffs,
                      17   v.
                      18   DAVID JENNINGS, Acting Director of
                           the San Francisco Field Office of U.S.
                      19   Immigration and Customs Enforcement;
                           MATTHEW T. ALBENCE, Deputy
                      20   Director and Senior Official Performing
                           the Duties of the Director of the U.S.
                      21   Immigration and Customs Enforcement;
                           U.S. IMMIGRATION AND CUSTOMS
                      22   ENFORCEMENT; GEO GROUP, INC.;
                           NATHAN ALLEN, Warden of Mesa
                      23   Verde Detention Facility,
                      24                    Respondents-Defendants.
                      25
                      26            Defendants THE GEO GROUP, INC. and NATHAN ALLEN hereby
                      27   provide the following status report regarding staff at Mesa Verde who have recently
                      28   tested positive with COVID-19.
B URKE , W ILLI AM S &
   S ORENS EN , LLP                                                                                 3:20-CV-02731-VC
                           SD #4833-1755-1303 v1                      -1-
  ATTO RNEY S AT LAW                                                                         81020 STATUS RE STAFF
     LOS A NG EL ES
                              Case 3:20-cv-02731-VC Document 516 Filed 08/10/20 Page 2 of 3



                       1            There are no Wellpath medical staff persons who are out with COVID.
                       2   There are currently six (6) GEO staff persons that are off work with positive
                       3   COVID-19 tests, as follows:
                       4       1) M.G., a Lieutenant (male). Reported symptoms (fever/chills) on 8/04. Last
                       5            day in office was 8/04, has been quarantined at home since. Tested 8/05,
                       6            positive results received 8/07. Will be out through 8/15. While at work on
                       7            8/04, M.G. had close contact with two other Lieutenants in their office and
                       8            they have been advised of their exposure. There were no other close contacts
                       9            per CDC definition in the 48 hours prior to his last day worked.
                      10       2) R.D., an Officer (male). Tested on 8/05, received positive results on
                      11            8/06. Has body aches, runny nose, fever. Last in office 8/02/20, started
                      12            quarantine at home 8/03/20. Will be out through 8/15. [Contact tracing info
                      13            pending.]
                      14       3) K.T., an Officer (female). Tested 8/03, received positive results on
                      15            8/06. Last date at work 8/02. Declined to report symptoms but has had
                      16            symptoms since 8/02. Has been quarantined at home since 8/02. Will be out
                      17            through 8/17. While at work on 7/31/20, K.T. had close contact with 2 staff
                      18            members in Central Control, who have been advised. One of those close
                      19            contacts (Lt. J.T.) has also tested positive. There were no other close contacts
                      20            per CDC definition in the 48 hours prior to her last day worked.
                      21       4) J.T., a Lieutenant (male). Tested 8/05, received positive results the same
                      22            day. Last worked 8/01. Has cold sweats, body aches –symptoms since
                      23            8/04. Quarantined at home since 8/02. Will be out through 8/14. While at
                      24            work on 7/30 and 7/31, J.T. had close contact with 2 officers in central
                      25            control, one of whom (K.T.) has tested positive. On 7/31, J.T. had close
                      26            contact with one detainee –Jose Gonzalez-Rodridguez, who was tested last
                      27            week. On 8/01 and 8/02, J.T. had close contact with two Lieutenants in the
                      28            Lieutenant’s office, and one officer in Central Control. All have been
B URKE , W ILLI AM S &
   S ORENS EN , LLP                                                                                   3:20-CV-02731-VC
                           SD #4833-1755-1303 v1                       -2-
  ATTO RNEY S AT LAW                                                                           81020 STATUS RE STAFF
     LOS A NG EL ES
                              Case 3:20-cv-02731-VC Document 516 Filed 08/10/20 Page 3 of 3



                       1            advised of their exposure. There were no other close contacts per CDC
                       2            definition in the 48 hours prior to his last day worked.
                       3       5) J.T., an Officer (female). Last worked on 7/24/20. Tested 7/27, received
                       4            positive results the same day. No symptoms. Out through 8/11. While at
                       5            work on 7/22 –7/24, J.T. had no close contacts with anyone per CDC
                       6            definition.
                       7       6) G.R., an Officer (male). He tested on 8/7/20, and received positive results on
                       8            8/8/20. [Contact tracing info pending.]
                       9
                      10   Dated: August 10, 2020                     BURKE, WILLIAMS & SORENSEN, LLP
                      11
                      12                                              By: /s/ Susan E. Coleman
                                                                           Susan E. Coleman
                      13
                                                                      Attorneys for Defendants
                      14                                              THE GEO GROUP, INC. and NATHAN
                                                                      ALLEN
                      15
                      16
                      17
                      18
                      19
                      20
                      21
                      22
                      23
                      24
                      25
                      26
                      27
                      28
B URKE , W ILLI AM S &
   S ORENS EN , LLP                                                                                   3:20-CV-02731-VC
                           SD #4833-1755-1303 v1                       -3-
  ATTO RNEY S AT LAW                                                                           81020 STATUS RE STAFF
     LOS A NG EL ES
